ah fy y ss tax exempt and department of the treasury internal_revenue_service te_ge eo examination commerce street ms dal dallas texas government entities division number release date date sep employer_identification_number person to contact id number contact numbers voice fax last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated august 20xx in which we determined that you were an organization described in sec_509 as described in sec_170 of the internal_revenue_code code we have modified your foundation status to that of an organization described in sec_509 as described in sec_170 of the code as a publicly_supported_organization effective for tax years beginning july 20xx your tax-exempt status under sec_501 of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form_6018 consent to proposed action- sec_7428 inwhich you agreed to the modification of your foundation classification to a as described in sec_170 of the code this is a final_determination letter with regards to your federal tax-exempt status under sec_501 a of the code you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the 15th day of the fifth month after the end of your annual accounting a periods a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income taxreturn if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service trs tax exempt and government entities exempt_organizations examinations oa ay o taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax address manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why yourre receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to modify your organization’s foundation status under internal_revenue_code irc sec_509 a your exempt status under sec_501 is still in effect if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final letter modifying your foundation status if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34811r irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generaily doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this fetter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final letter modifying your foundation status contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this fetter sincerely ria hooke mo house enclosures form 886-a form_6018 director eo examinations letter rev catalog number 34811r schedule number or exhibit form 886-a rev date name of taxpayer year period ended june 20xx tax identification_number explanations of items issue whether the private_foundation_status of reclassified to a publicly_supported_organization described in internal_revenue_code irc the code sec_509 as described in sec_170 of the code should be facts was granted exemption as an organization described under sec_501 of the code and defined in sec_509 and sec_170 in august of 20xx as noted in the current certificate of incorporation the organization's purposes are as follows a b to promote and support the well-being of children by offering services to meet their needs for healthy living situations and supportive environments to operate and maintain a center serving children and their families through center and community based programs which may include residential care educational programs for day and residential students extended day treatment for children at risk of out of home placement or hospitalization outpatient substance abuse treatment individual and group therapy vocational services adoption support services independent living skills health care after care programs to assist children living in the community and other programs and services serving children c to identify and address the needs of children within the surrounding community overall program that is operated as a school per estimates the according to an interview tour of the organization and review of the financial records there is a small component of school operations are approximately of of function is working with at-risk youth children with learning disabilities and children with psychiatric disabilities through providing outpatient treatment mental health counseling inpatient residential care and an on-site special education program the organization is able to provide assistance to its target population activities and revenue and expenses operation school is not the primary function of the organization the organization’s primary schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended june 20xx during the examination the financial information was reviewed and revenue sources were grouped into public support groups as per section a support schedule for organizations described in sec_170 and sec_170 the following is a summary of that revenue grouping revenue sources revenue 20xx 20xx 20xx 20xx 20xx gifts grants and contributions tax revenues levied for eo benefit services or facilities furnished by govt investment_income unrelated_business_income other income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the and school type purposes school portion of maintains a regular facility that includes an area used for classroom the school portion of has a regular curriculum for the schoo purposes the the place where its educational activities are carried on at its facility school portion of has a regularly enrolled body of pupils or students in attendance at law sec_501 defines as tax exempt any corporation community chest fund or foundation which is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of such an organization may inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of a 501_c_3_organization is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_509 states that for purposes of this title the term private_foundation means a domestic or foreign organization described in c other than an organization described in code sec_170 other than in clauses vii and viii an organization which normally receives more than one-third of its schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or and an organization which is organized and operated exclusively for testing for public safety year period ended june 20xx sec_170 refers to an educational_organization which normally maintains a regular facility and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are carried on sec_170 refers to an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from the united_states or any state or political_subdivision thereof or from direct or indirect_contributions from the general_public and which is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of a college or university which is an organization referred to in clause ii of this subparagraph and which is an agency_or_instrumentality of a state or political_subdivision thereof or which is owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions regulations sec_1_501_c_3_-1 expressly provides that relief of the poor or distressed or underprivileged is a charitable purpose regulations sec_1_501_c_3_-1 defines education as the instruction or training of the individual for purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the public regulations sec_1_170a-9 states that an educational_organization is described in code sec_170 if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the term includes institutions such as primary secondary preparatory or high schools and colleges and universities it includes federal state and other public-supported schools which otherwise come within the definition it does not include organizations engaged in both educational and non-educational activities unless the latter are merely incidental to the educational activities a recognized university that incidentally operates a museum or sponsors concerts is an educational_organization within the meaning of sec_170 however the operation of a school by a museum does not necessarily qualify the museum as an educational_organization within the meaning of this subparagraph regulations sec_1_170a-9 states that in general an organization is described in code sec_170 if i a corporation trust or community chest fund or foundation referred to in code sec_170 other it is than an organization specifically described in paragraphs a through d of this section and ii a publicly_supported_organization for purposes of this paragraph an organization is publicly supported if it normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public an organization will be treated as being publicly supported if it meets the requirements of either subparagraph or subparagraph of this paragraph schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended june 20xx regulations sec_1_170a-9 discusses that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization normally receives from governmental units referred to in code sec_170 from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least ' percent of the total support normally received by the organization regulations sec_1_170a-9 state that an organization will be considered as normally meeting the percent-of-support test for its current taxable_year and the taxable_year immediately succeeding its current_year if for the four taxable years immediately preceding the current taxable_year the organization meets the ' percent-of-support test described in subparagraph of this paragraph on an aggregate basis regulations sec_1 170a- f i provides that the term ‘support from a governmental unit’ includes any amounts received from a governmental_unit including amounts received in connection with a contract entered into with a governmental_unit for the performance of service unless such amounts constitute amounts received from the exercise or performance of the organization’s exempt functions as provided in regulations sec_1_170a-9 regulations sec_1_170a-9 provides that any amount_paid by a governmental_unit to an organization is not to be treated as received from the exercise or performance of its exempt functions if the purpose of the payment is primarily to enable the organization to provide a service to the direct benefit of the public rather than to serve the immediate needs of the payor taxpayer’s position operates a school as part of its operations however the operation of the school is not its primary activity should be classified as a publicly_supported_organization described in sec_170 government’s position no longer qualifies as a school as described in sec_170 although a portion of activities includes operation of and regularly enrolled body of students the operation of the school is not the organization's primary activity school which maintains a regular facility regular curriculum regulations sec_1_170a-9 requires an educational_organization to have as its primary function the presentation of formal instruction a normally maintained regular faculty and regularly enrolled body of pupils in attendance the organization’s primary activity activities does not qualify as the school portion of primary activity is the offering of a variety of services to local youth including but not limited to residential treatment for children with psychiatric and or behavioral disabilities substance abuse outpatient treatment short-term out of home placement and treatment for youths year period ended june 20xx schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer does qualify as a publicly supported educational_organization as described in sec_509 and passes the public support_test of an organization described in sec_509 and sec_170 b a vi regulations sec_1_170a-9 provides that an organization is publicly supported’ if substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public an organization will be treated as being publicly supported if it meets the requirements of either subparagraph or subparagraph of this paragraph it normally receives a sec_509 as described in regulation sec_1_170a-9 describes an organization which receives more than of its total support from donations and contributions from the general_public below is the calculation as to the public support_test support_test computation for sec_509 public support total support test passed conclusion b a vi should be reclassified as a public charity as defined by sec_509 and
